A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the *916verdict by any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; Cohen v Hallmark Cards, 45 NY2d 493 [1978]; Nicastro v Park, 113 AD2d 129 [1985]). Whether a jury verdict should be set aside as contrary to the weight of the evidence does not involve a question of law, but rather requires a discretionary balancing of many factors (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]; Nicastro v Park, 113 AD2d 129 [1985]). The jury’s determinations as to the credibility of the witnesses are given deference, given its opportunity to see and hear the witnesses (see Ahr v Karolewski, 48 AD3d 719 [2008]; Bertelle v New York City Tr. Auth., 19 AD3d 343 [2005]). Applying these principles to the facts of this case, the jury’s determination that the defendant Inspa World was 100% at fault in the happening of the accident was supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]).
Inspa World’s remaining contentions are without merit. Mastro, A.EJ., Chambers, Austin and Miller, JJ., concur.